,-/

Case 1:19-cv-00217-LTB Document 1 Filed 01/25/19 USDC Co|orado Page 1 of 21

z iLL'.D
u s_k ozst; ici comer
Cs OF CGLORADO

IN THE UNITED sTATES DISTRICT coURT 2919 J:EH 25 45 IG: 02
FoR THE DISTRICT oF CoLoRAl)od _, ,- _ _. 9 w y ELL
' "' ' ‘_ L k

CivilActiOnNO; "|9 - CV _ 0 0 2 1 7 ;LL;'<K

BY D£P. cut
ANDREW J. O’CONNOR and MARY E. HENRY,

 

Plaintiffs,
v.
COLORADO SUPREME COURT, ATTORNEY REGULATION COUNSEL,
COL`ORADO ATTORNEY GENERAL’S OFFICE, COLORADO SECRETARY OF
STATE’S OFFICE, JUSTIN MOORE, CYNTHIA COFFMA_N, MELODY MIRBABA,
SUZANNE STAIERT and JASON DUNN, individually and severally,

Defendants.

 

COMPLAINT FOR DAMAGES PURSUANT TO 42 U.S.C. § 1201 et seq.

 

COMES NOW, pro se Plain_tiffs Andrew J. O’Connor and Mary E. Henry
and files this Complaint for Damages Pursuant_to 42 U.S.C. § 1201 et seq., against
Colorado Supreme Court, Attorney Regulation Counsel, Justin Moore, Melody Mirbaba
Cynthia Coffman and Jason Dunn, individually and severally, for actual damages in
excess of $25 million dollars, compensatory damages, punitive and statutory damages
including, but not limited to defamation, intentional infliction of severe emotional
distress, mental anguish, pain and suffering plus reasonable attorney fees and`gosts
associated with this action for violations of the civil rights pro se Plaintiffs’ under the
First Amendment of the U.S. Constitution and for violations of the Ameridans with
Disabilities Act 42 U.S.C. § 1201 et. seq'., as well as violations of Due Process and Equal

Protection Clauses of the Fourteenth Amendment of the U.S. Constitution.

_, Case 1:19-cv-00217`-LTB Document 1 Filed 01/25/19 USDC Co|orado Page 2 of`21

l

JURISDICTION AND VENUE
Jurisdiction.of this Cour_t arises under 42 U.S.C. § 1201 et. seq. Venue is proper in the
United States District Court, District of Colorado because the actions and transactions
occurred in this District and because Pl`aintiffs reside here and Defendants are located
here or transact business here.
PARTIES

1. Pro se Plaintiffs Andrew J. O’Connor and Mary E. _Henry,
(“Plaintiffs”) are. residents of Boulder County, Colorado and are champions for the
people.

2. Defendant Colorado Supreme Court, Attomey Regulation Counsel _
(“ARC”) are political hacks, crypto Nazis and Capitalistic enforcers for oil and gas that
masquerades as Attomey Regulation Counse_l and helps the Colo`rado Supreme Court
regulate the practice of law in Colorado throughrvarious programs. ARC have 15 or more
employees and at all times relevant to thisla'ction, ARC acted in the` course and scope of
their employment and said actions were in violation of Colorado and Federal law
including, but not limited to, 42 U.S.C.' §1201 et. seq., as`well as violations of Due
Process and Equal Protection Clauses of the Fourteenth Amendment of the U.S.
Constitution.

3. Defendant Colorado Attomey General"s Offlce (“AG”) are political
Hacks, crypto Nazis and Capit`alistic enforcers for _oilw and gas that masquerades as
Attomey ceneral of the State of Colorado and chief legal officer for the state of Colorado
and the head of the Colorado Department of Law, a principal department of the Colorado

state government AG has 15 or more employees and-at all times relevant to this action,

¢-'~ -

Case 1:19-cv-OO217-LTB Document 1 Filed 01/25/19 USDC Co|orado 'Page 3101c 21

AG acted in the course and scope of their employment and said actions were in violation

of Colorado and Federal law including, but not limited to, 42 U.S.C. §1201 et. seq., as

well as violations of Due Process and Equal Protection Clauses of the Fourteenth »

Amendment of the U.S. Constitution.

4. Defendant Colorado Secretary of State’s Off1ce (“SS”) are political
hacks , crypto Nazis and Capitalistic enforcers for oil and gas that masquerades as The
Secretary of State of Colorado is the secretary of state of the state of Colorado in the
United States. SS has 15 or more employees and at all times relevant to this»action, SS
acted in the course and scope of their employment and said actions were in violation o_f
Colorado and Federal law including, but not limited to, 42 U.S.C. §1201 et. seq., as well

as violations of. Due Process and Equal Protection Clauses of the Fourteenth Amendment
of the U.S. Constitution.

5. Defendant Justin Moore , (“Moore”) is a political hack and crypto
Nazi and Capitalistic enforcer for oil and gas that masquerade as an employee lof ARC.
At all times relevant to this action, Moore acted within the course and scope of his duties
which were in violation of Colorado and Federal law including, but not limited to, 42
U.S.C. §1201 et. seq.

6. Defendant Cynthia Coffman (“Coffman” ) is a political ‘hack, crypto
Nazi and Capitalistic enforcer for oil and gas who masqueraded as Colorado Attomey
General, and all times relevant to this action, she acted in~her official capacity and said
actions were in violation‘of Colorado and Federal law including, but not limited to 42
U.S.C. §1201 et. seq., as well/ as violations of Due Process and Equal Protection Clauses

of the Fourteenth,Amendment of the U.S. Constitution.

_-m w ~¢q~r¢ui¢~ ‘_-`~wy--.

 

-_.._.‘..____.¢ _.....

Case 1:19-cv-OO217-LTB Document 1 Filed 01/25/19 USDC Co|orado Page 4 of 21

7. Defendant Melody Mirbaba (“Mirbaba”) is a political hack, crypto
Nazi and Capitalistic enforcer for oil and gas that masquerades as a Deputy Attomey
General, State Service Section and all times relevant to this action, she acted in her
official capacity and said actions were in violation of Colorado and Federal law
including, but not limited to 42 U.S.C. §1201 et. seq., as well as violations of Due
Process and Equal Protection Clauses of the Fourteenth Amendment of the U.S.
Constitution.

8. Defendant Suzanne Staiert (“Staiert”) is a political hack, crypto Nazi
and Capitalistic enforcer for oil and gas who masquerades as an employee of Legislative
Council Staff and all times relevant to this action, she acted in her official capacity and
said actions were in violation of Colorado and Federal law including, but not limited to
42 U.S.C. §1201 et. seq. , as well as violations of Due Process and Equal Protection
Clauses of the Fourteenth Amendment of the U.S. Constitution.

9. Defendant Jason Dunn (“Dunn”) is a political hack, crypto Nazi and
Capitalistic enforcer for oil and gas who masquerades as the U.S. Attomey for Colorado
and was formerly an employee of Brownstein, Hyatt and all times relevant to this action,
he acted in his official capacity which was in violation of Colorado and Federal law
including, but not limited to, 42 U.S.C. §1201 et. seq. , as well as violations of Due
Process and Equal Protection Clauses of the Fourteenth Amendment of the U.S.
Constitution.

BACKGROUND

On or around December of 2018, Plaintiffs were co-sponsors of Propose‘d Initiative‘2017- _

2018, a ballot initiative to raise severance tax\ on oil and gas when Defendants defamed

_______»__¢.*.. ...

Case 1:19-cv-OO217-LTB Document 1 Filed 01/2`5/19 USDC Co|orado` Page 5 of 21

and attempted to chill Plaintiffs’ speech under the First Amendment as well as violated
Plaintiffs’ rights of Due Process and Equal Protection Clauses of the Fourteenth
Amendment of the U.S. Constitution. Defendants are lying, lackeys for the oil and gas
industry and upon information and belief all Defendants received kickbacks from that
toxic and inherently dishonest industry. Simply put, Defendants` are crypto-Nazis who are

paid Capitalistic eilforcers for the oil and gas industry¢and give lawyers and public

servants a bad name.

All of Defendants’ pleadings filed with Colorado Supreme Court, Disciplinary Counsel,
State of Colorado, Department of Law, Colorado Attomey General’s Office and
Colorado Secretary of State’s Office and state court contain material misrepresentations
and defamatory statements and were done in an attempt to chill Plaintiffs’ rights under
the First Amendment and were in violation of the ADA. The Defendants used state action
in an attempt to silence pro se Plaintiffs’ rights under the FirstiAm`endment and to defeat
the ballot initiative to raise severance tax on oil and gas in Colorado by defaming pro se

Plaintiffs in pleadings and in the media.

On April 28, 2017, the Plaintiffs were denied due process and a fair rehearing on
lnitiative 2017-2018 #20. The Title Board acted wrongfully and unconstitutionally
including, but not limited to, acting in an arbitrary and capricious manner by moving
the location of the rehearing from the Secretary of State’s Office to the Supreme Court
Building after Straiert, defamed, publicly character assassinated and falsely portrayed
Plaintiffs as a security threat thereby denying due process and a fair and impartial

rehearing. The aforementioned misconduct by Staiert and by implication the Title Board,

___3_,“__‘__,__,__,,_,,_,_~,_,,_,____._.._ `,, _... *_.__ ________________ch

Case 1:19-cv-OO217-LTB Document 1 Filed 01/25/19 USDC Co|orado Page 6 of 21

violated the State and federal law, the ADA, civil rights Plaintiffs as well as the Colorado
Rules of Professional Conduct and §1-40-106 (l) C.R.S. (2016) and said professional
misconduct demonstrated bias and prejudice and discriminated against Plaintiffs.

On April 25, 2017, Staiert and one of the three members on the Title Board, acting in her
official capacity, gave an interview to Denver television station KUSA, in which she
defamed and falsely accused Plaintiffs of being dangerous and a security threat. Staiert
told KUSA that the rehearing would have to be delayed in order to find a space in a

secure building with metal detectors stating:

From this point on, that'v'vl`ll be a security obligation that we are obligated to take.

At a minimum, Staiert should have recused herself from sitting on the Title Board on the
rehearing after making improper and defamatory public comments falsely portraying
Plaintiffs as being dangerous and a security threat and accusing Plaintiffs of committing a f
crime and then demonizing Plaintiffs by moving the rehearing from the Secretary of
State’s Office to the Supreme Court Building. Under the aforementioned circumstances,
it was impossible for Plaintiffs to receive a fair and impartial rehearing The Title Board
acted wrongfully and,unconstitutionally including, but not limited to, acting in an
arbitrary and capricious manner_by denying Plaintiffs due process, denying Plaintiffs a
fair and impartial rehearing and by defaming and publicly character assassinating
Plaintiffs. Staiert and by implication the Title Board violated the Colorado Rules of
Professional Conduct and demonstrated bias and prejudice against Plaintiffs.

On April 26, 2017, Steven Ward with the Secretary of State’s Office contacted Petitioner

..._ ____..¢_.__...._..._.~._..~,~

.~.‘.______.._._...__._.___________ _.a_._

____ ,.¢_.

,»_.\

Case 1:19-cv-OO217-LTB Document 1 Filed 01/25/19 USDC Co|orado Page 7 of 21

notifying him that Respondent filed a Motion for Rehearing and that the location of the
rehearing was moved from the Secretary of State’s Office to the Supreme Court Building.
When Petitioner asked Mr. Ward for an explanation of why the location for rehearing
was being moved from the Secretary of State’s Office to the Supreme Court Building, he
responded with only a vague reference to security concerns which he refilsed to clarify.
Staiert statements and actions demonstrated that she was biased andiprejudiced against
Plaintiffs and falsely accused them of committing a crime and clearly, Staiert’s
misconduct violated the Colorado Rules of Professional Conduct and §1-40-106 C.R.S.

(2016).

Section 1-40-106 (l) C.R.S. states that public meetings are to be held before the
Secretary of State’s Office; consequently, it is a violation of Section 1-40-106 (l) C.R.S.,
to hold a public meeting involving rehearing on a ballot initiative at any other place than
the Secretary of State’s Office_. The purpose of the initiative and referendum is to
expeditiously permit free exercise of legislative powers by the people. Matter of Title,

Ballot Title & S. Clause, 872 P.2d 689 (Colo. 1994)

lt was a violation of Sectionl,-40-106 (l) C.R.S., to move a public meeting on a
rehearing from the Secretary of State’s Office to the Ralph Carr Building, without
reasonable notice or substantial justification because it deprived the Plaintiffs and
public of reasonable notice of the change of venue and opportunity to attend and access
said public meeting; consequently, said public meeting must be held at the Secretary of
State’s Office, as it always has been pursuant to Section 1-40-106 (1) C.R.S. Brownlow

v. Wunch, 103 Colo.'120, 83'P. 2d 775 (1938). Moving the rehearing from the Secretary

_h

~. ..»-_--»-`

..~....__._~,._..__-_,_~ ._

 

o,w~.-..--.-._'

Case 1:19-cv-OO217-LTB Document 1 Filed 01/25/19 USDC Co|orado Page 8 of 21

of State’s bffice to the Ralph Carr Building substantially prejudiced the Plaintiffs and
the public and deprived the public the opportunity to attend as there was substantial
public interest in Ballot lnitiative 2017-2018 #20. Also, by demonizing the Plaintiffs as a
security threat and moving' the location of the rehearing on the false` pretense that
Petitioner posed a security threat prejudiced the Plaintiffs case and gave Respondent’s

a competitive advantage. The Secretary of :State's Office refused to or was unable

to articulate a'credible reason or substantial justification for moving the rehearing from
the Secretary of State’s Office, where it has always been held, to the Ralph Carr Building

and accordingly said action violated S`ection 1-40-106 (1) C.R.S.

On April 26, 2016, Petitioner filed: Objections to Moving Rehearing from Secretary of
State’s Office in Violation of Section 1-40-106(1) C.R.S.; Motion for Telephone Hearing;
Motion for Continuance and Motion to Dis'miss Frivolous Motion for Rehearing and

Request for Sanctions. All of the aforementioned were summarily denied by Defendants

ln fact, the Title Board should have considered the frivolous, groundless and vexatious
nature of the pleading as well as the bad'faith misconduct of counsel in telephoning the
Secretary of State’s Office and defaming Plaintiffs by falsely stating that they posed a
security threat causing`the location of the rehearing to be moved under C.R.S. § 13-17-
102 as follows:
' a. the‘extent of any effort made to determine the validity of any action or
claim before the action or claim was asserted;

b. the extent of any effort made after the commencement of an action to
reduce the number of claims or defenses being asserted or to dismiss claims

¢_.n..,.__.,..¢_,.. ..~h-=»_l

..¢.* ,.-¢,.~_..._...._-'..£..

c Case 1:19-cv-OO217-LTB Document 1 Filed 01/25/19 USDC Co|orado Page 9 of 21

or defenses found not to be valid within an action; and
c. the availability of facts to assist a 'party in determining the validity of a

claim or defense. C.R.S. § 13-17-102; Bilawsky v. Faseehudin, 916 P. 2d

586 (Colo. App.l995).
Defendants acted in bad faith, deceptively and unethically in violation of State and
Federal law as well as the Colorado Rules of Professional Conduct and should be
sanctioned for making material misrepresentations in telephoning the Secretary of State’s
office and defaming Plaintiffs and falsely stating that he posed a security threat in order
to discredit Plaintiffs and gain a competitive advantage and for filing a frivolous Motion

for Rehearing. Defendants misconduct is frivolous, groundless and vexatious Int ’l Tech.

]nstruments, Inc. v. Eng’g Measurements, lnc., 678 P.2d 558 (Colo. App. 1983).

' Defendants’ aforementioned misconduct, material misrepresentations, pleadings and bad
faith arguments made in defaming Petitioner and in the lvfotion for Rehearing are
frivo_lous, groundless and vexatious and counsel should be sanctioned accordingly. A
vexatious claim is one brought or maintained in bad faith to annoy or harass and may
include conduct that is arbitrary, abusive, stubbornly litigious or disrespectful of truth.

Bockar v. Patterson, 899 P;2d 233 (Colo. App. 1994).

Where changes in final version of initiative submitted to Secretary of State were in
direct response to substantive questions and comments raised by directors of the
legislative council and the office of legislative legal services, the proponents of the
initiative were not required to resubmit the initiative to the directors. In re Ballot Title

1999-2000 No. 256, 12 P.3d 246 (Colo. 2000). On April 7, 2017, the Title Board acted

properly in granting jurisdiction and setting title on Ballot lnitiative 2017-2018 #20.

*

.....¢‘_.»..¢,¢.

._.._..,¢.._.,,. ,..._».

.-'._......___`...__.___.».‘__1

Case 1:19-cv-OO217-LTB Document 1 Filed 01/25/19 USDC Co|orado Page 10 of 21

Counsel’s Motion for Rehearing failed to set forth, in a manner consistent with Section l-
40-107, C.R.S., lt`is well established iri Colorado that it is in the interest of public policy
for the Title Board to confer jurisdiction on citizen ballot initiatives. Provisions relating
to the initiative should be liberally construed to permit, if possible, the exercise by the
electors of this more important privilege. Brownlow v. Wunch, 103 Colo. 120, 83 P.2d

775 (1938); say v. Baker, i37 C010. 155, 322 P. 2d 317 (1958).

On December ll, 2017, Plaintiffs filed a Petition for Writ of Certiorari with the Supreme
Court of the United States concerning the aforementioned outrageous misconduct;
however, it was not granted which does not a surprise to Plaintiffs considering the

political hacks, crypto Nazis and Capitalistic enforcers that populate that Court.

On February 2, 2018, Plaintiffs filed a request for investigation against Coffman with
ARC Case-No: 18-455, based upon the following facts and circumstances of Coffman’s
unprofessional misconduct which implicated Colorado Rules of Professional Conduct 3.3
(Candor Toward the Tribunal) and 8.4 (a), (c), (d), (e) and (h) (Misconduct). Coffman’s
unprofessional misconduct was very troubling because not only did she Violate the trust
of the people of Colorado by abusing the power and influence of her office as Colorado
Attomey General but she also violated her oath as an attorney. On December 18, 2017,
Coffman initiated a frivolous and meritless complaint against Plaintiff `O’Connor with
Attomey Regulation Counsel in order to harass him for partisan political purposes and
gain. Her lack of integrity and professional misconduct was concerning in light of the fact

that she announced that she was running as a Republican candidate for Governor of

10

 

u.

Case 1:19-cv-OO217-LTB Document 1 Filed 01/25/19 USDC Co|oracio Page 11 of 21

Colorado. She was clearly unqualifiedprofessionally or ethically to represent the people

of Colorado.

Plaintiffs were co-sponsors of'Ballot \Initiative #94, Severance Tax on Oil and Gas, and
previously filed Ballot Initiative # 70, Severance Tax on Oil and Gas. For over a year,
Plaintiffs worked with Colorado Legislative Council Staff and appeared before the Title
Board attempting to get their proposed initiative on the ballot. Plaintiffs were also forced
to litigate the matter before the Colorado Supreme' Co\irt. Because Plaintiffs were
proponents of the Ballot lnitiative, Severance Tax on Oil and Gas, they and their 9 year
old daughter have had to endured on-line death threats and harassment from the oil and
gas industry and even had a private investigator hired by oil and gas parked in front of
their home and followed Plaintiffs to work. Plaintiffs were slandered and libeled and the
target of opposition research by the oil and gas industry. On June 27, 2017, Westem
Energy Alliance published private emails between me and various City and State officials
were published prompting Plaintiffs to file a lawsuit against oil and gas Ana'rew J
O’Connor v Camz`le Cave, Michazel Sandoval, Western' Wire and Western Energy
Alliance, Case No:' 2017CV255._ http://westernwire.net/its-worth-the-time-to-actuall\,/-

read-the-oconnor-emails/.

 

Coffman, a Republican and supporter of fracking near homes a_nd schools, has initiated a
frivolous and meritless complaint against Plaintiff O’Connor with Attorney Regulation
Counsel in order to harass him for partisan political purposes and gain. Through her

frivolous and meritless complaint Coffman is attempting to silence, harass and intimidate

ll

_...»-_.\.._»._ _4__»-_-~‘--»-¢»-‘

Case 1:19-cv-OO217-LTB Documentl Filed 01/25/19 USDC Co|orado Page`12 of21

Plaintiffs in order to `stop their efforts of getting our Ballot Initiative # 94, Severance Tax
on Oil and Gas on the ballot. Coffman is a Republican lackey for the oil and gas industry
and it is no secret that she has accepted thousands of dollars in campaign contributions
from this inherently dishonest, toxic and lethal industry. Coffman lacks integrity and is
utterly corrupt and she has betrayed the trust of people of Colorado. Coffman must be
held accountable for her professional misconduct and disciplined by the Colorado
Supreme Court as well as forced to pay money damages to Plaintiffs. On February 28,

2018, ARC dismissed th'e complaint because Coffman probably a kickback

On February 2, 2018, Plaintiffs filed a request‘for investigation of Dunn with ARC, Case
No: 17-3584. On _December 6, 2018, Dunn made a public and credible and substantiated
death threat against Plaintiff O’Connor at a Title Board Hearing. Complaints against
Dunn were filed With: the Colorado Secretary of State’s Office, Elections Division;

Denver Police Department, Case No: 17-848-244; Denver District Attomey and ARC,

Case»No; 17-3584. On January 29, 2018, ARC dismissed the complaint because they,,

probably got paid off by Browristein, Hyatt and/or Dunn probably gave ARC a kickback

On January 16, 2018, in retaliation against Plaintiffs, Coffman and Mirbana filed a
request for investigation, Case No: 17-3508, of Plaintiff O’Connor with ARC, Upon
information and belief, said request for investigation was initiated by Staiert and Dunn.
To date, ARC has refused to dismiss the frivolous complaint despite`Plaintiff O’Connor

answering on February lO, 2018 as well as attaching an affidavit from Plaintiff Henry. lt

12

 

. ,b....._..........e._.._1

Case 1:19-cv-OO217-LTB Document 1 'Filed 01/25/19 USDC Co|orado ‘_Page 13 of 21

is curious to Plaintiffs that Plaintiffs’ complaints against Defendants went nowhere; yet,

ARC continues to investigate Plaintiffs which has resulted in-this lawsuit.

FACTUAL 'ALLEGATIONS

l. As in everything it does, Defendants are abusive, inherently dishonest, bullying

and disingenuous and always wants to have it both ways.

2. Defandants defamed pro se Plaintiffs and disingenuously argued that they are
not entitled to pro se deference because he is a trained attorney defamed and
character assassinated pro se Plaintiff O’Connor by misstating and

mischaracterizing his past.

3. What Defendants deceptively and in bad faith omitted is that pro se Plaintiff
O’Connor was nearly killed when he was hit head-on by a drunk driver in Florida
in 1992 and that he suffered multiple blunt trauma injuries including a traumatic
brain injury resulting in being hospitalized for over thirteen (13) months and was
placed on the Florida Bar’s inactive list for medical incapacity not related to
misconduct. There was no material misrepresentation“made to the New Mexico
Supreme Court and pro se Plaintiff O’Connor was and is in good standing with
the Florida Bar. Yet, Defendants continue to defame pro se Plaintiff O’Connor

and they must be held accountable

13

..¢.._~..

 

_¢»

 

Case 1:19-cv-OO217-LTB Document 1 Filed 01/25/19 USDC Co|orado Page 14 of 21

4. Defendants knew that they were losing the case and resorted to character

assassinating pro, se Plaint_iffs in an attempt to discredit them with the Court and

public opinion. Defendants should be sanctioned for their outrageous conduct.

. Defendants cannot have it both ways. Defendants cannot say that pro se Plaintiff
O’Connor is a “trainea’ attorney” and not entitled to pro se deference despite his
injuries and traumatic brain injuries and then say that pro se Plaintiff O’Connor is
not entitled to attorney fee,s. Pro se Plaintiff O’Connor was permanently disabled
and suffers from cognitive deficiencies as a result of his traumatic brain injury
and is absolutely entitled to pro se deference. And, on January 8, 2019, a Federal
Court granted Plaintiffs pro se deference. On January 17, 2019, a State Court

granted Plaintiffs pro_se deference

The Court should consider the Defendants’ material misrepresentations,
defamation, threats, abusive misconduct and the intimidating and the harassing
tactics employed by Defendants as well as the frivolous nature of ' their
unauthorized practice of law claims and pleadings and award Plaintiffs damages

and attorney fees and costs.
Defendants discriminated against pro se Plaintiff O’Connor because of his

disability, a traumatic brain injury in violation of the Americans_ with Disabilities

Act 42 U.S.C. § 1201 et. seq.

14

4~.~¢~..

-~Ha,~_

 

________,__¢_.__a..... _

.~ .._~<____ '...~,.,.._... ,__¢__

Case 1:19-cv-00217-LTB Document 1 Filed 01/25/19 USDC Co|orado Page 15 of 21

8. ’Plaintiff has a traumatic brain injury and belongs to a group protected by the

Americans with Disabilities Act.

9. Plaintiff graduated from law school in 1987 and practiced law as an assistant
public defender and drug court attorney in Tampa, Florida and Santa Fe, New

Mexico.

10. Gn April 30, 1992, Plaintiff was severely injured and permanently disabled when
he was hit head-on by a drunken driver in Pinellas County, Florida. Plaintiff
suffered multiple blunt trauma injuries, including, but not, limited to: closed head
injury resulting in a traumatic brain injury and necessitating a medically induced
coma; fractured cheekbones resulting in surgery for titanium mesh implants, loss
of teeth resulting in several surgeries for dental implants and bone grafts, surgical

removal of damaged gall bladder and spleen, numerous surgeries to stop bleeding
and repair damaged liver; two collapsed lungs or pneumothorax necessitating
being placed on a ventilator and insertion of chest tubes; fractured femur
necessitating surgery for insertion of titanium rod; broken tibia necessitating
surgery for insertion of titanium rod; fractured ankle necessitating surgery for
insertion of a metal plate, screws and bolts. Plaintiff was hospitalized for over one
year and required numerous surgeries and was placed on a feeding tube for most
of the time that he was hospitalized and his weight fell below 100 lbs.

‘ ll. Plaintiff underwent speech therapy, occupational and physical therapy where he

learned to walk and talk again; however, he was permanently disabled and placed 1

on inactive status for medical incapacity not related to misconduct with the

15

...

of

,
-_»»___....__..w __._._..._.._..._..

.¢-._..

Case 1:19-cv-00217-LTB Document 1 Filed 01/25/19 USDC Co|orado Page 16 of 21

Florida Bar.

12. lnstead of supporting pro se Plaintiff O’Connor in his recovery, Defendants and
the Courts have character assassinated, stigmatized, defamed and demonized him
and they should be ashamed of themselves but they aren’t because everybody
knows that Defendants and the Courts lack a moral foundation, a modicum of

decency, are unethical and as Capitalists always put profits before people.

13. Defendants, being the crypto Nazis that they are, character assassinated,
stigmatized, defamed and demonized pro se Plaintiffs and they should be ashamed
themselves but they aren’t because everybody knows that Defendants lack a
foundation, a modicum of decency, are unethical and as predatory Capitalists

always put profits before people.

14. Any one of the aforementioned serious inj uries, but particularly the traumatic
brain injury, qualifies Plaintiff as individual with a disability covered and
protected by the ADA. The Courts and Defendants discriminated against

Plaintiffs and violated the ADA.

FIRST CLAIM FOR RELIEF
(Damages for Violations of 42 U.S.C. §1201 et. seq.)

15. Pro se Plaintiff hereby re-allege and re-incorporate by reference all preceding

allegations of law and fact contained in paragraphs 1-32.

16

-I

¢.-.. _»¢._,»¢4~.;..~ -.-. .¢-

.. ,..__-.._- _.._.._.____»_

~.-.

-_»..

Case 1:19-cv-00217-LTB Documehtl Filed 01/25/19 USDC Co|orado Page'l? of 21

16.

17.

18.

19.

Defendanfs engaged in illegal and unconstitutional discriminatory practices and
discriminated against him because of his disability in violation of State and

Federal laws; including, but not limited to, 42 U.S.C. §1201 et. seq.

As a proximate result of Defendants’ wrongful termination, arbitrary, capricious,
malicious and discriminatory .conduct, pro se Plaintiffs suffered intentional
infliction sof severe emotional distress; loss and requests an award for actual and
compensatory damages; requests reimbursement for medical bills for treatment
for exacerbation of symptoms of anxiety, depression and PTSD; punitive damages

and attorney fees and costs in an amount to be fully proved at the time of trial.

SECOND CLAIM FOR RELIEF b
(Damages for Intentional Infliction of Severe Emotional Distress)
Plaintiffs hereby re-allege and re-incorporate by reference all preceding

allegations of law and fact contained in paragraphs 1-17.

Defendants intentionally inflicted severe emotional distress upon pro se Plaintiffs

vand engaged in illegal, unconstitutional discriminatory and discriminatory

practices because of his disability in violation of State and Federal laws;
including, but not limited to 42 U.S.C. §1201 et. seq. Pro se Plaintiffs are
continually anxious and stressed and traumatized and are showing symptoms of

PTSD because of the wrongful actions of Defendants.

17

Case 1:19-cv-00217'-LTB Document 1 Filed 01/25/19 USDC Co|orado Page 18 of 21

20.

21.

22.

23.

24.

As a proximate result of Defendants’ wrongful,!retaliatory, arbitrary, capricious,
and'malicious and discriminatory conduct, pro se Plaintiffs suffered intentional
infliction of severe emotional distress; loss of wages; actual and compensatory
damages; and requests an award for actual`and compensatory damages; requests
reimbursement for medical bills for treatment-for exacerbation of symptoms of
anxiety, depression and PTSD; punitive damages and attorney fees and costs in an

amount to`be fully proved at the time of trial.

THIRD CLAIM FOR RELIEF
(Damages for Defamation)
Plaintiffs hereby re-allege and re-incorpor_ate by reference all preceding

allegations of law and fact contained in paragraphs 1-20.

Defendants defamed pro se Plaintiffs with the Colorado Supreme Court, Title

Board, law enforcement and in the media.

Defendants violated in violation of Sec. 703 of Title VII and discriminated against
pro s`e Plaintiff because of his traumatic brain injury in violation of State and

Federal laws; including, but not limited to 42 U.S.C. §1201 et. seq.

As a proximate result of Defendants’ wrongful, retaliatory, arbitrary, capricious,
and malicious, discriminatory and defamatory conduct, Plaintiff suffered

intentional infliction of severe emotional distress; actual and compensatory

18

___.“,_....._.._._._ _..

...._._~,_._._...._-».__~

 

m

-¢. »-_ »_

Case 1:19-cv-00217-LTB Document 1 Filed 01/25/19 USDC Co|orado Page 19 of 21

damages; and requests an award for actual and compensatory damages; requests
reimbursement for medical bills for treatment for exacerbation of symptoms of
anxiety, depression and PTSD; punitive damages and attorney fees and costs in an

amount to be fully proved at the time of trial.

PRAYER FOR RELIEF
WHEREFORE, having set forth various claims against the Defendants, pro se
Plaintiffs Andrew J. O’Connor and Mary E. Henry, prays for the following relief:

a. That the Plaintiffs be awarded punitive damages for defamation, intentional
infliction of severe emotional distress, deprivation of civil rights including
violation of Plaintiffs’ rights under the First Amendment in violation of State
and,Federal laws; including, but not limited to 42 U.S.C. §1201 et. seq., as
well as violations of Due Process and Equal Protection Clauses of the
Fourteenth Amendment of the U.S. Constitution including costs and attorney
fees;

b. That the Plaintiffs be awarded damages to be fully proved at the time of trial
including, but not limited to economic, compensatory and actual damages;

c. That the Plaintiffs be awarded general damages for Plaintiffs’ mental anguish,
severe emotional distress and pain and suffering;

d. That the' Plaintiffs be awarded their attorney fees and costs associated with
this action;

e. That Plaintiffs be awarded treble damages and reasonable attomey’s fees and

costs pursuant to 42 U.S.C. §1201 et. seq., and

19

___.. __._._....___ _.»_¢...

»v -.

~.'..

___ .__ ..i._»._

Case 1:19-cv-00217-LTB Document 1 Filed 01/25/19 USDC Co|orado Page 20 of 21

g. That the Court grant an`y such other relief that may be just and proper.

DEMAND FOR JURY TRIAL `
Pro se Plaintiffs Andrew J. O’Connor and Mary Henry, hereby demand a trial by jury.

Dated: January 24, 2019

\

\

Respectfully submitted,
ANDREW J. O’CONNOR AND MARY E. HENRY

s/Andrew J. O ’Connor and Mary E. Henry

ANDREW J. O’CONNOR AND MARY E. HENRY
Pro se Plaintiffs

1220 W. Devonshire Court

Lafayette, CO 80026

Tel: (303) 882-1693

Tel: (303) 919-7124

Email: oconnorandrew@hotmail.com

Email: meandg‘riff@gmail.com

 

20

 

Case 1:19-cv-00217-LTB Document 1 Filed 01/25/19 USDC Co|orado Page 21 of 21
CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court This fomi, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet (SEE INSTRUCTIONS ON NEXTPAGE OF THIS FORM)

JS44 <Rev 06n7)

District of Colorado

 

i. (a) PLAiNTiFFs
raw

won

7. 0 'Conno/ M

(b) County of Residence of First Listed Plaintiff
(EX(,`EPT[N U S PLAINT]FF (,`ASE.S)

irm Name, Addrer_r, and Telephone Numbe)j

(°) Mi:?/ 3. o'Co

E. O`Conror

\J

’1,’”£,"€1
3002/6

DEFENDANTS

NOTE

Attomeys (lfKnown)

 

co japw»~¢ o+, vi-a/.,
County of Residence of First Listed Defendant sz\/‘W

(IN U S Pl.AlNT/FF (,`ASES ONL Y)

1N LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND lNVOLVED

 

__Z’cho

ii. BAsis 0F Risi)ic'TioN(P/am"~X~m@neBm@"/y)

 

(For Diverslty Cases Only)

IIl. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X' m Orie B;.r_/r)r P/alnll//

and ()ne Box for Defendant)

 

 

 

 

 

 

 

 

 

 

 

ij 1 U S Govemment )*3 F ederal Question P'I`F DEF PTF DEF
. Plaintiff (U S Governmenl Not aParty) Citizen of This State ¢K` l Cl l Ineorporated or Principal Place |:l 4 d 4
of Business ln This State
Cl 2 U S Govemment 13 4 Diversity Citizen of Another State |:I 2 13 2 lncorporated and Pnncipal Place Cl 5 Cl 5
Defendant (Indicale (`mzemhlp of Parller m Item lII) of Business ln Another State
Citizen or Si.ibject ofa Cl 3 |J 3 Foreign Nation Cl 6 CI 6
Foreign Countxy
IV. NATURE OF SUIT (Place an "X” m ()ne Box ()nly) Click here for. Nature ot`Suit (,`ode Descri tions
l , CoN'rRACr ro'i'ii"§ . t iiogri~:zrnnmicmi:rv ' . MUPTCY ’ oman sr‘ A‘ rnriis l
D 1 10 lnsurance PERSONAL lN.IURY PERSONAL lNJURi( CI 625 Drug Related Seizure |3 422 Appeal 28 USC 158 El 375 False Claims Act
D 120 Manne CI 310 Airplane Cl 365 Personal Injury - of Property 21 USC 881 |J 423 Withdrawal Cl 376 Qui Tam (31 USC
D 130 Miller Act Cl 315 Airplane Product Product Liability \J 690 Other 28 USC 157 3729(a))
D 140 Negotiable lnstriiment Liability Cl 367 Health Care/ Cl 400 State Reapportionment~
Cl 150 Recovery of Overpayment CI 320 Assault, Libel & Pharmaceutical . Cl 410 Antitrust
& Enforcemeni of Judgineni Slander Personal Inju`ry Cl 820 Copynghts ij 430 Banks and Banking
Cl 151 Medicare Act |J 330 Federal Employers’ Product Liability Cl 830 Patcnt ij 450 Commerce
Cl 152 Recovery of Defaulted Liability Cl 368 Asbestos Personal Cl 835 Patent - Abbreviated Cl 460 Deportation
Studcnt Loans Cl 340 Marine. Injury Product New Drug Application ij 470 Racketcer lnfluenced and
(Excludes Veierans) C| 345 Marine Product Liability . |J 840 Trademark Corrupt Organizations
Cl 153 Reeovery of Overpziyment Liability PERSONAL PROPERTY z ~ ' LAEE f IAL } ij 480 Consumer Credit
of Veteran’s Beiiefits Cl 350 Motor Vehicle [J 370 Other Fraud Cl 710 Fair Labor Standards ij 861 HIA (13951`0 Cl 490 CableJSat TV
111 160 Stockholders' Suits CI 355 Motor Vehicle D 371 Triith in Lending Act CI 862 Black Lung (923) 1:| 850 Secunties/Commodities/
Cl 190 Other Contract Product Liability Cl 380 Other Personal CJ 720 Labor/Management El 863 DIWC/DIWW (405(g)) Exchange
ij 195 Contract Product Liability l'J 360 Other Personal Propeity Damage Relations Cl 864 SSID Title XVI 13 890 Other Statutory Actions
|j 196 Franchise injury Cl 385 Propeify Darr'iage C] 740 Railway Labor Act Cl 865 RSI (405(8)) Cl 891 Agricultural Acts
CI 362 Personal lnjury - Product Liability Cl 751 Family and Medical Cl 893 Environmental Matters
Medical Malpractioe Leave Act D 895 Freedom of Information
§ REAL PROPERTY CIVIL RIGH'I'S PRISONER PET[TIONS Cl 790 Other Labor Litigation FEDERAL 'l`AX SUI’I`S Act
CI 210 Land Condemnation Cl 440 Other Civil Rights ' Habeas Corpus: " Cl 791 Employee Retirement Cl 870 Taxes (U S Plaintiff [J 896 Arbitration
Cl 220 Foreclosure Cl 441 Voting D 463 Alien Detainee Income Secunty Act or Defendant) \J 899 Administrative Procedure
C| 230 Rent Lease & Ejectmeiit CI 442 Employment Cl 510 Motions to Vacate |:l 871 IRS_Third Paity Act/Review or Appeal of
13 240 Toits to Land Cl 443 Housing/ Sentence 26 USC 7609 Agency Decision

Cl 245 Toit Product Li_ability
CI 290 All Other Real Propeity

 

Accommoda’nons

ij 445 Amer w/Disabilities -
Employment

}6146 Amer w/Disabilities -
Other

lj 448 Education

 

D 530 General
Cl 535 Death Penalty
Other:

Cl 540 Mandamus & Other

Cl 550 Civil Rights

Cl 555 Prison Condition

1:| 560 Civil Detainee -
Conditions of
Conf'inement

TION

 

 

Cl 462 Naturalimtion Application
D 465 Other lmmigration
Actions

 

Cl 950 Constitutionality of
State Statutes

 

 

V. ORIG lN (I’/ace an “X" m ()ne Box ()n/y)

_¢H__,.____ ____4_._.______... .,,...._ __~__,

L~a- .._-_.__...4-»~._¢--

g 4 R€ll'lS[ated Ol' ig 5 T[ansfer[ed from

 

 

 

1 Original Cl 2 -Removed from' 111 3 Remanded from \J 6 Multidistrict Cl 8 Multidistrict
Proceeding State Court Appel|ate Court Reopened Another District Litigation - Litigation -
7 (specljj)) Tra.nsfer Direct File
Cite the U S Civil Statute under which you are filing (Da nat cite jurisdictional statutes unless diversity)
VI' CAUSE OF ACTION Brief description of cause AP Docket

 

 

 

 

 

l:l CHECK IF THlS lS A CLASS ACTION

»VIl. REQUESTED IN CHECK YES only_if demanded la complaint

DEMAN s
15 5 I/Nl/llbijURYDEMAND; )§Yes

 

 

 

 

 

CoMPLAiNT: UNDER RUbE 23, F-R Cv P i:iNo
VIII. RELATED CASE(S) § `
lF ANY (` ce '""m"om) JuDGE DoCKET NUMBER
SlGNATURE OF ATTORNEY OF RECORD W_\A
RECEIPT # AMO_UNT APPLY[NG lFP JUDGE MAG JUDGE

4,,__.._.__._

~\--

